Case 8:18-cr-00492-JDW-JSS Document 35 Filed 01/10/19 Page 1 of 1 PageID 67



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                               Case No.: 8:18-cr-492-T-27JSS

BREANNA KNIGHTS
                                            /

                           REPORT AND RECOMMENDATION
                            CONCERNING PLEA OF GUILTY

       Defendant, by consent, has appeared before this Court pursuant to Federal Rule of Criminal

Procedure 11 and Middle District of Florida Local Rule 6.01(c)(12) and has entered a plea of guilty

to Counts Two and Seven of the Indictment. After cautioning and examining Defendant under

oath concerning each of the subjects mentioned in Rule 11, the Court determined that the guilty

plea was knowingly and voluntarily entered and that the offenses charged are supported by an

independent basis in fact as to each of the essential elements of such offenses. This Court,

therefore, recommends that the plea of guilty be accepted and that Defendant be adjudged guilty

and have sentence imposed accordingly.

       DONE and ORDERED in Tampa, Florida, on January 10, 2019.




                                    NOTICE TO PARTIES

A party has fourteen days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions. A party’s failure to file written
objections waives that party’s right to challenge on appeal any unobjected-to factual finding or
legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.
3-1.
